Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141055                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  EUGENE ROSE,                                                                                            Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 141055
                                                                   COA: 289769
                                                                   Wayne CC: 06-633687-NH
  SUBURBAN MOBILITY AUTHORITY FOR
  REGIONAL TRANSPORTATION and THOMAS
  HENRY,
       Defendants-Appellees,

  and

  NINA MARIA MADISON and RAYMOND
  GOEBORO,
        Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 30, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2011                       _________________________________________
           h0620                                                              Clerk